DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a system aimed to detect worn out/broken balls and ore on the surface, working as a mirror (24) of a screen or trommel (14) that retains the oversize material coming out from the SAG Mill, or, from a conveyor belt (15), wherein the system includes: at least one infrared spectrum camera (16) capturing and recording a set of infrared images (25), from the surface of the screen or trommel (14), or, from the surface of the conveyor belt (15), infrared image data transmission media (18) connected to at least one infrared spectrum camera (16); at least one visual spectrum camera (17) capturing and recording a set of visual images (26), from the surface of the screen or trommel (14), or from the surface of the conveyor belt (15); transmission media of visual spectrum image data (19), connected to at least one visual spectrum camera (17); data processing medium (20) with reception media receiving the infrared image data (18) and the visual spectrum image data (19) to process them and generate control data; control data transmission media (21) connected to say data processing medium (20); a control center (22) receiving the control data (21) to send corrective instructions (23) to a control media or operator of the SAG Mill.

In regard claim 10, the prior arts of record do not teach or disclose a process aimed to detect worn out/broken balls and ore on the surface of a screen or trommel (14), working as a mirror (24) whose objective is to retain the oversize material coming out from the SAG Mill (1), or from the conveyor belt (15), wherein it comprises the following steps: (a) capture and record infrared images (25) from that mirror surface (24) on the screen or trommel (14), or on the conveyor belt (15); (b) transmit the infrared images (25) captured through infrared image data transmission media (18), to a data processing medium (20); (c) capture and record visual spectrum images (26) from that mirror surface (24) on a screen/on a trommel (14), or on a conveyor belt (15); (d) transmit the visual spectrum images (25) captured through data transmission media visual spectrum image (19) to a data processing medium (20); (e) processing the images by using an Image Processing Module (27), aimed to process captured images (25, 26); (e1) remove the image background in order to leave the ore image (10), the worn out balls (9) and the cracked/broken balls (12); (e2) adjust the intensity of the images obtained in step (e1); (e3) perform morphology determination of ore, balls and balls pieces; (f) identify and monitor ore (10), pieces of cracked/broken balls (12) and worn out balls (9) on the surface of the screen or trommel (14), or conveyor belt (15). In order to do so an Identification & Tracking Module (28) shall be used the images processed in step (e); (g) analyze the emissivity, morphology and dimensions in an Image Analysis Module (29), (h) make a differentiation among worn out balls (9) pieces of cracked/broken balls (12) against the ore (10). That process shall be performed in a Screening Module for balls and balls pieces (30); (i) perform a featuring of worn out balls (9) and pieces of cracked/broken balls (12) in a Featuring Module (31), counting the metal pieces, featuring sizes and shapes; (j) perform an analysis of the mill by using an Analysis Module (32), retrieving size data of the screen slot, size of the recharge ball and process data, combined with mill data, such as speed, power, weight and noise. All these data have been previously loaded into a Mill Data Module (34); and (k) display process results in an Outcome Display Module (33) showing the discharge rate of worn out balls and pieces of broken/cracked balls. The Module has the functionality to trigger an alarm in case of abnormal size of worn out balls, in case of abnormal amount of balls and balls pieces, and an alarm in case of abnormal shape of the balls pieces.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 07/13/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476